Citation Nr: 1603358	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  During this hearing, the Veteran expressed his intent to withdraw the claim of service connection for pancreatitis from his current appeal.

The record before the Board can reasonably be construed to include a request for a TDIU.  The United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for a TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  In this case, however, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the Veteran's service-connected PTSD from the adjudication of entitlement to a TDIU.  Id. at 455 (It is permissible for the Secretary to bifurcate a claim of entitlement to a TDIU from the adjudication of an increased rating claim in appropriate circumstances).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an evaluation in excess of 50 percent since July 25, 2015, for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	FINDINGS OF FACT	

1.  In November 2015, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claim of entitlement to service connection for pancreatitis from his current appeal.  There are no questions of fact or law remaining before the Board in this matter.

2.  From September 15, 2010 to July 24, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; it was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

3.  The claim for service connection for PTSD was received September 15, 2010, and compensation has been paid effective that date, once service connection was granted.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for pancreatitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, from September 15, 2010 to July 24, 2015, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).

The Veteran withdrew the issue of entitlement to service connection for pancreatitis on the record at his November 2015 hearing before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it is dismissed. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. The appellant was provided the opportunity to present pertinent evidence and testimony. In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignment of a disability evaluation following an award of service connection for PTSD.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The Veteran underwent VA examination in January 2011 at which time he reported daily symptoms of depression, hypervigilance, intrusive recollections, nightmares, feelings as if the traumas were recurring, psychological distress/anxiety when exposed to triggers, physiological reactivity at exposure to triggers, constant efforts to avoid thoughts, feelings, conversation, activities, places or people that arouse recollections of the traumas, markedly diminished participation in significant activities, restricted range of affect, numbness, difficulty staying asleep, irritability and outbursts of anger, and feeling constantly threatened.  The Veteran reported symptoms severity of 7/10.  

On mental status examination, there was no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, homicidal thoughts, memory loss or impairment, obsessive or ritualistic behavior that interfered with routine activities, or panic attacks.  He was able to maintain minimal personal hygiene and other basic activities of daily living, he was oriented to person, place, and time, and he had normal speech.  

The Veteran noted daily depressed mood, diminished interest and pleasure in activities, weight gain, sleep disturbances, psychomotor retardation, fatigue, feelings of guilt, diminished ability to concentrate, recurrent thoughts of death.  He reported suicidal thoughts without intent and noted that he had never acted on his thoughts and noted that he did not like to be around a lot of people or to socialize with people.  He reported that he would not go into a crowded restaurant, store, or mall.  If forced to go to a restaurant, he had to sit so that he could see who was entering the establishment.  He also reported nightly sleep impairment and nightmares.  The Veteran denied impaired impulse control.   

The examiner diagnosed the Veteran as having PTSD and Major Depressive Disorder.  A GAF of 50 was assigned.  The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency although generally functioning satisfactorily with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and problems with concentration and attention.   

In a February 2013 letter, C.G., a friend of the Veteran's, stated that he observed that he and the Veteran shared some of the same issues such as both of them had a means of self-protection, twenty-four seven, were constantly vigilant, watched where they were with a full command of all surroundings, could not sleep due to thoughts of violence and recollections of combat experiences which caused fatigue and a slowdown in reasoning ability, had difficulty trusting people, had temper issues caused by extreme impatience, had a tendency to "freeze up" under circumstances which require a time out.

The Veteran underwent VA examination on July 24, 2015, at which time the examiner noted that the Veteran was casually dressed, neat, and well-kempt and that he presented with above-average intellectual abilities.  The Veteran's thinking was goal-oriented with good ability to abstract.  His mood was that of mild to moderate depression without evidence of agitation, anger, or aggression.  He did not present with any thought disorder.  There was no evidence of delusional thinking, paranoia, or any frank psychosis.  Cognitive skills were deemed to be adequate for examination purposes.  The Veteran denied homicidal and suicidal ideations as well as plans or attempts.  The examiner noted that the Veteran continued to have symptoms of nightmares, guilt, anger, irritability, depression, hypervigilance and restlessness and presented with difficulty of memory, attention, and concentration.  The examiner noted that the Veteran reported being easily agitated, that he had lost motivation and interest, that he was more withdrawn and isolated.  The Veteran denied having hobbies and typically spends his time watching television and occasionally reading.  The Veteran noted that it took longer for him to do his work and felt as though he was not able to cognitively do things as well as he had previously.

The examiner diagnosed the Veteran as having PTSD and noted recurrent involuntary intrusive distressing memories, recurrent distressing dreams, avoidance or efforts to avoid distressing memories, persistent negative emotional state, markedly diminished interests and participation in significant activities, feelings of detachment or estrangement from others and persistent inability to experience positive emotions, irritable behavior, hypervigilance, and problems with concentration.  The examiner noted that the Veteran had depressed mood almost every day all day, markedly diminished interests or pleasure in all or almost all activities, anxiety, agitation, loss of energy, feelings of worthlessness, and diminished ability to concentrate without recurrent thoughts of death, and mild memory loss.

The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

The findings of record indicate that from September 15, 2010 to July 24, 2015, the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) and some of the rating criteria for a 50 percent rating (disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships). 

After reviewing the record, the Board has determined, resolving reasonable doubt in his favor, that the Veteran's PTSD symptoms and effects on occupational and social functioning are most consistent with a 50 percent rating.  

The Board acknowledges that the Veteran does not meet all of the criteria for a 50 percent evaluation.  For example, the Veteran has never demonstrated flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking.  The specified factors for each incremental psychiatric rating are not, however, requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The record shows that the only global assessment of functioning score assigned of 50 in January 2011 is indicative serious symptoms or a serious impairment in social, occupational, or school functioning.  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score is not determinative by itself.  In this case, as noted above, however, both VA examiners found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that from September 15, 2010 to July 24, 2015, the Veteran's PTSD was productive of occupational and social impairment, but with reduced reliability and productivity.  Therefore, the Veteran's symptoms due to PTSD from September 15, 2010 to July 24, 2015, exceeded the criteria for the 30 percent rating and more nearly approximate the criteria for the 50 percent rating.

At no time from September 15, 2010 to July 24, 2015, did the Veteran's PTSD symptoms approach the severity contemplated for the 70 or 100 percent ratings.  As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas, and the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.

Although the Veteran did report suicidal ideation in January 2011, there was no intent and he noted that he had never acted on his thoughts; and on July 24, 2015, the Veteran denied homicidal and suicidal ideations as well as plans or attempts.   Although the Veteran reported near-continuous depression, it did not affect his ability to function independently, appropriately and effectively.  The Veteran has been able to maintain minimal personal hygiene and other basic activities of daily living, he has been oriented to person, place, and time, and he has demonstrated normal speech.  There has been no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  Although the Veteran reported irritability and outbursts of anger, he denied episodes of any impaired impulse control.

Accordingly, a 50 percent evaluation, but no higher, is warranted for the period from September 15, 2010 to July 24, 2015.  38 C.F.R. § 4.130, Code 9411. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD from September 15, 2010 to July 24, 2015, presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to psychiatric disabilities in the Rating Schedule focus on occupational and social impairment due to psychiatric symptoms.  As discussed above, the disability percentage for his PTSD has been assigned based on the occupational and social impairment due to the Veteran's psychiatric symptoms. Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The issue of entitlement to service connection for pancreatitis is dismissed.

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD with major depressive disorder is granted subject to the law and regulations governing the payment of monetary benefits.


	
                              
REMAND	

It appears that the symptoms associated with the Veteran's PTSD have become more disabling since his last VA examination.  He presented testimony in November 2015 that he could hardly work, had become totally unproductive, and was having difficulty with irritability such that his relationships with clients, judges and his own family were suffering.  The Veteran testified that he had become progressively more isolated and that he had being having anxiety as well as suicidal and homicidal thoughts.    

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Veteran should be provided an opportunity to report for a current VA psychiatric examination to ascertain the current status of his service-connected PTSD.

With respect to the issue of entitlement to a TDIU, as noted above, a request for benefits based on individual unemployability is reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447.  That claim, however, has not been adequately developed for Board review.  Consideration should be on a schedular or extraschedular basis, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to the claims folder located in Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  Consideration of entitlement to TDIU should be undertaken, complete with all notice and development indicated. Consideration on a schedular or extraschedular basis is warranted as indicated. 

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


